

114 S1021 IS: Wounded Warrior Workforce Enhancement Act
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1021IN THE SENATE OF THE UNITED STATESApril 21, 2015Mr. Durbin (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to award grants to establish, or expand upon, master's
			 degree programs in orthotics and prosthetics, and for
			 other purposes.
	
		1.Short
 titleThis Act may be cited as the Wounded Warrior Workforce Enhancement Act.
		2.Orthotics and
			 Prosthetics Education Improvement
			(a)Grants
			 required
				(1)In
 generalThe Secretary of Veterans Affairs shall award grants to eligible institutions to enable the eligible institutions—
 (A)to establish a master's degree program in orthotics and prosthetics; or
 (B)to expand upon an existing master's degree program in orthotics and prosthetics, including by admitting more students, further training faculty, expanding facilities, or increasing cooperation with the Department of Veterans Affairs and the Department of Defense.
 (2)PriorityThe Secretary shall give priority in the award of grants under this section to eligible institutions that have entered into a partnership with a medical center or clinic administered by the Department of Veterans Affairs or a facility administered by the Department of Defense, including by providing clinical rotations at such medical center, clinic, or facility.
				(3)Grant
 amountsGrants awarded under this section shall be in amounts of not less than $1,000,000 and not more than $1,500,000.
				(b)Requests for
			 proposals
				(1)In
 generalNot later than 90 days after the date of the enactment of this Act, and not less frequently than annually thereafter for two years, the Secretary shall issue a request for proposals from eligible institutions for grants under this section.
 (2)ProposalsAn eligible institution that seeks the award of a grant under this section shall submit an application therefor to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, including—
 (A)demonstration of a willingness and ability to participate in a partnership described in subsection (a)(2); and
 (B)a commitment, and demonstration of an ability, to maintain an accredited orthotics and prosthetics education program after the end of the grant period.
					(c)Grant
			 uses
				(1)In
 generalAn eligible institution awarded a grant under this section shall use grant amounts to carry out any of the following:
 (A)Building new or expanding existing orthotics and prosthetics master’s degree programs.
 (B)Training doctoral candidates in fields related to orthotics and prosthetics to prepare them to instruct in orthotics and prosthetics programs.
 (C)Training faculty in orthotics and prosthetics education or related fields for the purpose of instruction in orthotics and prosthetics programs.
 (D)Salary supplementation for faculty in orthotics and prosthetics education.
 (E)Financial aid that allows eligible institutions to admit additional students to study orthotics and prosthetics.
 (F)Funding faculty research projects or faculty time to undertake research in the areas of orthotics and prosthetics for the purpose of furthering their teaching abilities.
 (G)Renovation of buildings or minor construction to house orthotics and prosthetics education programs.
 (H)Purchasing equipment for orthotics and prosthetics education.
					(2)Limitation on
 constructionAn eligible institution awarded a grant under this section may use not more than 50 percent of the grant amount to carry out paragraph (1)(G).
				(3)Admissions
 preferenceAn eligible institution awarded a grant under this section shall give preference in admission to the orthotics and prosthetics master’s degree programs to veterans, to the extent practicable.
				(4)Period of use
 of fundsAn eligible institution awarded a grant under this section may use the grant funds for a period of three years after the award of the grant.
 (d)DefinitionsIn this section:
 (1)The term eligible institution means an educational institution that offers an orthotics and prosthetics education program that—
 (A)is accredited by the National Commission on Orthotic and Prosthetic Education in cooperation with the Commission on Accreditation of Allied Health Education Programs; or
 (B)demonstrates an ability to meet the accreditation requirements for orthotic and prosthetic education from the National Commission on Orthotic and Prosthetic Education in cooperation with the Commission on Accreditation of Allied Health Education Programs if the institution receives a grant under this section.
 (2)The term veteran has the meaning given that term in section 101 of title 38, United States Code.
				(e)Authorization
			 of appropriations
				(1)In
 generalThere is authorized to be appropriated for fiscal year 2016 for the Department of Veterans Affairs, $15,000,000 to carry out this section. The amount so authorized to be appropriated shall remain available for obligation until September 30, 2018.
				(2)Unobligated
 amounts to be returned to the treasuryAny amounts authorized to be appropriated by paragraph (1) that are not obligated by the Secretary as of September 30, 2018, shall be returned to the Treasury of the United States.
				3.Center of
			 Excellence in Orthotic and Prosthetic Education
			(a)Grant for
			 establishment of center
				(1)In
 generalThe Secretary of Veterans Affairs shall award a grant to an eligible institution to enable the eligible institution—
 (A)to establish the Center of Excellence in Orthotic and Prosthetic Education (in this section referred to as the Center); and
 (B)to enable the eligible institution to improve orthotic and prosthetic outcomes for veterans, members of the Armed Forces, and civilians by conducting evidence-based research on—
 (i)the knowledge, skills, and training most needed by clinical professionals in the field of orthotics and prosthetics; and
 (ii)how to most effectively prepare clinical professionals to provide effective, high-quality orthotic and prosthetic care.
 (2)PriorityThe Secretary shall give priority in the award of a grant under this section to an eligible institution that has in force, or demonstrates the willingness and ability to enter into, a memoranda of understanding with the Department of Veterans Affairs, the Department of Defense, or other appropriate Government agency, or a cooperative agreement with an appropriate private sector entity, which memorandum of understanding or cooperative agreement provides for either, or both, of the following:
 (A)The provision of resources, whether in cash or in kind, to the Center.
 (B)Assistance to the Center in conducting research and disseminating the results of such research.
					(3)Grant
 amountThe grant awarded under this section shall be in the amount of $5,000,000.
				(b)Requests for
			 proposals
				(1)In
 generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall issue a request for proposals from eligible institutions for the grant under this section.
 (2)ProposalsAn eligible institution that seeks the award of the grant under this section shall submit an application therefor to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.
				(c)Grant
			 uses
				(1)In
 generalThe eligible institution awarded the grant under this section shall use the grant amount as follows:
 (A)To develop an agenda for orthotics and prosthetics education research.
 (B)To fund research in the area of orthotics and prosthetics education.
 (C)To publish or otherwise disseminate research findings relating to orthotics and prosthetics education.
					(2)Period of use
 of fundsThe eligible institution awarded the grant under this section may use the grant amount for a period of five years after the award of the grant.
 (d)DefinitionsIn this section:
 (1)The term eligible institution means an educational institution that—
 (A)has a robust research program;
 (B)offers an orthotics and prosthetics education program that is accredited by the National Commission on Orthotic and Prosthetic Education in cooperation with the Commission on Accreditation of Allied Health Education Programs;
 (C)is well recognized in the field of orthotics and prosthetics education; and
 (D)has an established association with—
 (i)a medical center or clinic of the Department of Veterans Affairs; and
 (ii)a local rehabilitation hospital.
 (2)The term veteran has the meaning given that term in section 101 of title 38, United States Code.
				(e)Authorization
 of appropriationsThere is authorized to be appropriated for fiscal year 2016 for the Department of Veterans Affairs, $5,000,000 to carry out this section.